DETAILED ACTION
	This office action is in response to the amendment filed January 15, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2011/0156616) in view of Chao et al. (US 2009/0128004) and in view of Kashima et al. (US 2018/0248075).
Regarding claim 1, Anderson discloses a light emitting diode (Fig. 1, 100) comprising:
a transparent P-type semiconductor layer (110) having a first P-type surface (bottom) and a second P-type surface (top) opposite to the first P-type surface (bottom);

a quantum well region (120, ¶ [0042], a single quantum well, a multiple quantum well) on the second P-type surface (top) of the transparent P-type semiconductor layer (110) and configured to emit light responsive to passing current through the quantum well region (¶ [0042], light emitter region); and
a transparent N-type semiconductor layer (130) having a first surface (bottom) abutting the quantum well region (120) and a second surface (top) facing away from the quantum well region (120), the second surface (top) opposite to the first surface (bottom),
wherein the light exits the light emitting diode (100) from the second surface (top) of the N-type semiconductor layer (130, ¶ [0039]).
Anderson, however, does not disclose a plurality of photonic crystal columns extending from the second surface towards the first surface to receive light from the quantum well region, the photonic crystal columns separated from the quantum well region by a distance that is greater than zero. Attention is brought to the Chao reference, which discloses a similar light emitting diode (Fig. 3, 10) comprising a first transparent semiconductor layer (14) having a first surface (bottom) and a second surface (top) opposite to the first surface (bottom); a light emitting region (16) on the second surface (top) of the first transparent semiconductor layer (14) and configured to emit light  (36) responsive to passing current through the light emitting region (16); a second transparent semiconductor layer (18) having a first surface (bottom) abutting the The depth of the ring-shaped hole 34 is smaller than or equal to the thickness of the p-type semiconductor layer 18.), wherein the light (36) exits the light emitting diode (10) from the second surface (top) of the second semiconductor layer (18). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the light emitting diode disclosed by Anderson to include a plurality of photonic crystal columns extending from the second surface towards the first surface to receive light from the quantum well region, the photonic crystal columns separated from the quantum well region by a distance that is greater than zero, similar to that taught by Chao, in order to improve the light-extraction efficiency of the device (Chao, ¶ [0006]).
Anderson and Chao, however, do not specifically disclose wherein the distance is shorter than a wavelength of light. Attention is brought to the Kashima reference, which discloses similar photonic crystal columns (Fig .11A, 101), the photonic crystal columns (101) separated from a quantum well region by a distance that is shorter than  a wavelength of light and greater than zero (¶s [0235] and [0341]). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the light emitting diode disclosed by Anderson and Chao to include wherein the 
Regarding claim 2, Chao discloses wherein the quantum well region (light emitting region 16) is not physically etched (see Fig. 3).
Regarding claim 5, Chao discloses wherein the photonic crystal columns (30) are configured to inhibit propagation of the light in predetermined directions to reduce divergence of the light (¶ [0006], control the collimation property of the light beams).
Regarding claim 7, Kashima discloses wherein the photonic crystal columns are produced by etching with plasma (Fig. 30), and the combination of Anderson and Chao would form the photonic crystal columns in the N-type semiconductor layer.
Regarding claim 8, Anderson discloses wherein the transparent P-type semiconductor (110) is P-GaN (¶ [0079]).
Regarding claim 9, Anderson discloses wherein the transparent N-type semiconductor (130) is N-GaN semiconductor comprising a layer of undoped GaN (see 430 and thinned 470 in Fig. 4d; ¶s [0074], [0075] and [0082]).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2011/0156616) in view of Chao et al. (US 2009/0128004) and in view of Kashima et al. (US 2018/0248075), as applied to claim 1, and in further view of England et al. (US 2018/0269191).
Regarding claim 6, Anderson, Chao and Kashima disclose the light emitting diode of claim 1. Anderson, Chao and Kashima, however, do not further disclose an interposer comprising a plurality of electrically conducting wires connected between the .

Response to Arguments
Applicant's arguments filed January 15, 2021 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE C NIESZ whose telephone number is (303)297-4333.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMIE C NIESZ/           Primary Examiner, Art Unit 2822